Case 2:18-cv-00092-PLM-MV ECF No. 96 filed 02/18/20 PageID.812 Page 1 of 11



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION


KEVIN DWAYNE THERIOT #423068,                      Case No. 2:18-cv-00092

                    Plaintiff,                     Hon. Paul L. Maloney
                                                   U.S. District Judge
      v.

JEFFREY WOODS, et al.,

                    Defendants.
                                  /

                      REPORT AND RECOMMENDATION

      I. Introduction

      This is a civil rights action brought by state prisoner Kevin Dwayne Theriot

pursuant to 42 U.S.C. § 1983.      Theriot filed his complaint against numerous

Defendants including Defendant Dr. Chung Oh., M.D.            Theriot alleges that

Defendant Dr. Oh violated his Eighth Amendment right to receive medical care while

he was confined at the Baraga Correctional Facility.

      Defendant Dr. Oh filed a motion for summary judgment (ECF No. 69) arguing

that Theriot failed to exhaust his administrative remedies prior to filing this

complaint and that the medical records establish that he was not deliberately

indifferent to Theriot’s medical needs in violation of the Eighth Amendment. Theriot

has not filed a response.

      The undersigned has reviewed the materials filed by the parties. The record

establishes that Theriot failed to exhaust his administrative remedies on the claims
    Case 2:18-cv-00092-PLM-MV ECF No. 96 filed 02/18/20 PageID.813 Page 2 of 11



he asserts against Defendant Dr. Oh. For that reason, it is recommended that the

Court grant Defendant Dr. Oh’s motion for summary judgment and dismiss him from

this action without prejudice. 1

         Theriot has filed motions for a temporary restraining order and a preliminary

injunction. (ECF Nos. 83 and 87.) The undersigned respectfully recommends that

the Court deny those requests for extraordinary relief.

         II. Summary Judgment Standard

         Summary judgment is appropriate when the record reveals that there are no

genuine issues as to any material fact in dispute and the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56; Kocak v. Comty. Health Partners of

Ohio, Inc., 400 F.3d 466, 468 (6th Cir. 2005). The standard for determining whether

summary judgment is appropriate is “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.” State Farm Fire & Cas. Co. v. McGowan, 421

F.3d 433, 436 (6th Cir. 2005) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

251-52 (1986)). The court must consider all pleadings, depositions, affidavits, and

admissions on file, and draw all justifiable inferences in favor of the party opposing

the motion. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986).




1      This R&R does not address the portion of the motion requesting dismissal on
the merits of Theriot’s Eighth Amendment claim. The Court will address the merits
of the Eighth Amendment claim, if necessary, in a subsequent R&R.
                                           2
Case 2:18-cv-00092-PLM-MV ECF No. 96 filed 02/18/20 PageID.814 Page 3 of 11



      III. Exhaustion of Administrative Remedies

      A prisoner’s failure to exhaust his administrative remedies is an affirmative

defense, which Defendants have the burden to plead and prove. Jones v. Bock, 549

U.S. 199, 212-16 (2007). “[W]here the moving party has the burden -- the plaintiff on

a claim for relief or the defendant on an affirmative defense -- his showing must be

sufficient for the court to hold that no reasonable trier of fact could find other than

for the moving party.” Calderone v. United States, 799 F.2d 254, 259 (6th Cir. 1986).

The Sixth Circuit has repeatedly emphasized that the party with the burden of proof

“must show the record contains evidence satisfying the burden of persuasion and that

the evidence is so powerful that no reasonable jury would be free to disbelieve it.”

Cockrel v. Shelby Cnty. Sch. Dist., 270 F.3d 1036, 1056 (6th Cir. 2001). Accordingly,

summary judgment in favor of the party with the burden of persuasion “is

inappropriate when the evidence is susceptible of different interpretations or

inferences by the trier of fact.” Hunt v. Cromartie, 526 U.S. 541, 553 (1999).

      Pursuant to the applicable portion of the Prison Litigation Reform Act (PLRA),

42 U.S.C. § 1997e(a), a prisoner bringing an action with respect to prison conditions

under 42 U.S.C. § 1983 must exhaust his available administrative remedies. Porter

v. Nussle, 534 U.S. 516, 532 (2002); Booth v. Churner, 532 U.S. 731, 733 (2001). A

prisoner must first exhaust available administrative remedies, even if the prisoner

may not be able to obtain the specific type of relief he seeks in the state administrative

process. Porter, 534 U.S. at 520; Booth, 532 U.S. at 741; Knuckles El v. Toombs, 215

F.3d 640, 642 (6th Cir. 2000); Freeman v. Francis, 196 F.3d 641, 643 (6th Cir. 1999).



                                            3
Case 2:18-cv-00092-PLM-MV ECF No. 96 filed 02/18/20 PageID.815 Page 4 of 11



In order to properly exhaust administrative remedies, prisoners must complete the

administrative review process in accordance with the deadlines and other applicable

procedural rules. Jones, 549 U.S. at 218-19; Woodford v. Ngo, 548 U.S. 81, 90-91

(2006).   “Compliance with prison grievance procedures, therefore, is all that is

required by the PLRA to ‘properly exhaust.’” Jones, 549 U.S. at 218-19. In rare

circumstances, the grievance process will be considered unavailable where officers

are unable or consistently unwilling to provide relief, where the exhaustion

procedures may provide relief, but no ordinary prisoner can navigate it, or “where

prison administrators thwart inmates from taking advantage of a grievance process

through machination, misrepresentation, or intimidation.” Ross v. Blake, 578 U.S.

___, 136 S.Ct. 1850, 1859-60 (2016).

      “Beyond doubt, Congress enacted [Section] 1997e(a) to reduce the quantity and

improve the quality of prisoner suits.” Porter, 534 U.S. at 524. In the Court’s view,

this objective was achieved in three ways. First, the exhaustion requirement

“afforded corrections officials time and opportunity to address complaints internally

before allowing the initiation of a federal case.” Id. at 525. Second, “the internal

review might ‘filter out some frivolous claims.’” Id. (quoting Booth, 532 U.S. at

737). And third, “adjudication could be facilitated by an administrative record that

clarifies the contours of the controversy.” Id. When institutions are provided

adequate notice as required under the PLRA, the opportunity to address the claims

internally furthers the additional goals of limiting judicial interference with prison

administration. Baker v. Vanderark, 2007 U.S. Dist. LEXIS 81101 at *12.



                                          4
Case 2:18-cv-00092-PLM-MV ECF No. 96 filed 02/18/20 PageID.816 Page 5 of 11



      Michigan Dept. of Corrections (MDOC) Policy Directive 03.02.130 (effective on

July 9, 2007, superseded on March 18, 2019), sets forth the applicable grievance

procedures for prisoners in MDOC custody at the time relevant to this complaint.

Inmates must first attempt to resolve a problem orally within two business days of

becoming aware of the grievable issue, unless prevented by circumstances beyond his

or her control. Id. at ¶ P. If oral resolution is unsuccessful, the inmate may proceed

to Step I of the grievance process and submit a completed grievance form within five

business days of the attempted oral resolution. Id. at ¶¶ P, V. The inmate submits

the grievance to a designated grievance coordinator, who assigns it to a respondent.

Id. at ¶ V. The Policy Directive also provides the following directions for completing

grievance forms: “The issues should be stated briefly but concisely. Information

provided is to be limited to the facts involving the issue being grieved (i.e., who, what,

when, where, why, how). Dates, times, places and names of all those involved in the

issue being grieved are to be included.” Id. at ¶ R (emphasis in original).

      If the inmate is dissatisfied with the Step I response, or does not receive a

timely response, he may appeal to Step II by obtaining an appeal form within ten

business days of the response, or if no response was received, within ten days after

the response was due. MDOC Policy Directive 03.02.130 at ¶¶ T, BB. The respondent

at Step II is designated by the policy, e.g., the regional health administrator for

medical care grievances. Id. at ¶ DD.

      If the inmate is still dissatisfied with the Step II response, or does not receive

a timely Step II response, he may appeal to Step III using the same appeal form. Id.



                                            5
Case 2:18-cv-00092-PLM-MV ECF No. 96 filed 02/18/20 PageID.817 Page 6 of 11



at ¶¶ T, FF. The Step III form shall be sent within ten business days after receiving

the Step II response, or if no Step II response was received, within ten business days

after the date the Step II response was due. Id. at ¶¶ T, FF. The Grievance and

Appeals Section is the respondent for Step III grievances on behalf of the MDOC

director. Id. at ¶ GG.

      “The total grievance process from the point of filing a Step I grievance to

providing a Step III response shall generally be completed within 120 calendar days

unless an extension has been approved.” Id. at ¶ S.

      In addition, the grievance policy provides that, where the grievance alleges

conduct that falls under the jurisdiction of the Internal Affairs Division pursuant to

Policy Directive 01.01.140, the prisoner may file his Step I grievance directly with the

inspector of the institution in which the prisoner is housed, instead of with the

grievance coordinator, as set forth in ¶ W of Policy Directive 03.02.130. Id. at ¶ R.

In such instances, the grievance must be filed within the time limits prescribed for

filing grievances at Step I. Id. Regardless of whether the grievance is filed with the

grievance coordinator or the inspector, the grievance will be referred to the Internal

Affairs Division for review and will be investigated in accordance with MDOC Policy

Directive 01.01.140. The prisoner will be promptly notified that an extension of time

is needed to investigate the grievance. Id.

      Where the grievance procedures are not available because the issue presented

is non-grievable, exhaustion of prison grievance procedures is not required. It is well-

established that a prisoner “cannot be required to exhaust administrative remedies



                                           6
 Case 2:18-cv-00092-PLM-MV ECF No. 96 filed 02/18/20 PageID.818 Page 7 of 11



regarding non-grievable issues.” Figel v. Bouchard, 89 F. App’x 970, 971 (6th Cir.

2004); Mays v. Kentucky Dept. of Corrections, 2018 WL 4603153, at *3 (W.D. Ky. Sept.

25, 2018) (“It is beyond debate that an inmate cannot be required to exhaust

administrative remedies regarding non-grievable issues.”); Reeves v. Hobbs, 2013 WL

5462147 (W.D. Ark. Sept. 3, 2013) (“Defendants cannot treat a complaint as non-

grievable, and therefore not subject to the grievance procedure, and then turn around

and maintain the claim fails because [the plaintiff] failed to follow the grievance

procedure. As the well known proverb states, they cannot have their cake and eat it

too.”).

          When prison officials waive enforcement of these procedural rules and instead

consider a non-exhausted claim on its merits, a prisoner’s failure to comply with those

rules will not bar that prisoner’s subsequent federal lawsuit.                Reed-Bey v.

Pramstaller, 603 F.3d 322, 325 (6th Cir. 2010). The Sixth Circuit has explained:

          [A] prisoner ordinarily does not comply with MDOCPD 130—and
          therefore does not exhaust his administrative remedies under the
          PLRA—when he does not specify the names of each person from whom
          he seeks relief. See Reed-Bey v. Pramstaller, 603 F.3d 322, 324-25 (6th
          Cir. 2010) (“Requiring inmates to exhaust prison remedies in the
          manner the State provides—by, say, identifying all relevant
          defendants—not only furthers [the PLRA’s] objectives, but it also
          prevents inmates from undermining these goals by intentionally
          defaulting their claims at each step of the grievance process, prompting
          unnecessary and wasteful federal litigation process.”). An exception to
          this rule is that prison officials waive any procedural irregularities in a
          grievance when they nonetheless address the grievance on the merits.
          See id. at 325. We have also explained that the purpose of the PLRA’s
          exhaustion requirement “is to allow prison officials ‘a fair opportunity’
          to address grievances on the merits to correct prison errors that can and
          should be corrected to create an administrative record for those disputes
          that eventually end up in court.” Id. at 324.



                                              7
    Case 2:18-cv-00092-PLM-MV ECF No. 96 filed 02/18/20 PageID.819 Page 8 of 11



Mattox v. Edelman, 851 F.3d 583, 590-91 (6th Cir. 2017). 2

         Theriot failed to exhaust his administrative remedies by filing a grievance

naming Defendant Dr. Oh prior to filing this complaint. The record establishes that

Theriot never filed a grievance that was related to his health care. (ECF No. 69-5,

PageID.578-581.)

         IV. Injunctive Relief

         Theriot filed a health care request form saying that he is in imminent danger

of sexual assault from the staff at Baraga Correctional Facility and that he is illegally

being held in segregation. (ECF No. 83.) Theriot also filed a motion for a preliminary

injunction and a temporary restraining order for health care due to blood in his feces

that he says may lead to coma or death. (ECF No. 87.)

         Preliminary injunctions are “one of the most drastic tools in the arsenal of

judicial remedies.” Bonnell v. Lorenzo, 241 F.3d 800, 808 (6th Cir. 2001) (quoting

Hanson Trust PLC v. ML SCM Acquisition Inc., 781 F.2d 264, 273 (2d Cir. 1986)).

The issuance of preliminary injunctive relief is committed to the discretion of the

district court. Ne. Ohio Coal. v. Blackwell, 467 F.3d 999, 1009 (6th Cir. 2006); Nader

v. Blackwell, 230 F.3d 833, 834 (6th Cir. 2000).

         In exercising that discretion, a court must consider whether plaintiff has

established the following elements: (1) a strong or substantial likelihood of success on



2  In Mattox, the Sixth Circuit held that a prisoner may only exhaust a claim “where
he notifies the relevant prison . . . staff” regarding the specific factual claim “giving
the prison staff a fair chance to remedy a prisoner’s complaints.” Id. at 596. For
example, grieving a doctor about his failure to give cardiac catheterization failed to
grieve the claim that the doctor erred by not prescribing Ranexa.
                                           8
Case 2:18-cv-00092-PLM-MV ECF No. 96 filed 02/18/20 PageID.820 Page 9 of 11



the merits; (2) the likelihood of irreparable injury if the preliminary injunction does

not issue; (3) the absence of harm to other parties; and (4) the protection of the public

interest by issuance of the injunction. Id. These factors are not prerequisites to the

grant or denial of injunctive relief, but factors that must be “carefully balanced” by

the district court in exercising its equitable powers. Frisch’s Rest., Inc. v. Shoney’s,

Inc., 759 F.2d 1261, 1263 (6th Cir. 1985); see also Ne. Ohio Coal., 467 F.3d at 1009.

      Moreover, where a prison inmate seeks an order enjoining state prison officials,

the court is required to proceed with the utmost care and must recognize the unique

nature of the prison setting. Glover v. Johnson, 855 F.2d 277, 284 (6th Cir. 1988);

Kendrick v. Bland, 740 F.2d 432, 438 n.3 (6th Cir. 1984). The party seeking injunctive

relief bears a heavy burden of establishing that the extraordinary and drastic remedy

sought is appropriate under the circumstances.         Overstreet v. Lexington-Fayette

Urban Cnty. Gov’t, 305 F.3d 566, 573 (6th Cir. 2002); Stenberg v. Cheker Oil Co., 573

F.2d 921, 925 (6th Cir. 1978).

      Under controlling Sixth Circuit authority, Theriot’s “initial burden” in

demonstrating entitlement to preliminary injunctive relief is a showing of a strong or

substantial likelihood of success on the merits of his section 1983 action. NAACP v.

Mansfield, 866 F.2d 162, 167 (6th Cir. 1989). Theriot has not made such a showing.

A review of the materials of record fails to establish a substantial likelihood of success

with respect to Theriot’s underlying claims. In addition, Theriot has failed to support

his claim that any Defendant denied him adequate medical care.




                                            9
Case 2:18-cv-00092-PLM-MV ECF No. 96 filed 02/18/20 PageID.821 Page 10 of 11



      A plaintiff’s harm from the denial of a preliminary injunction is irreparable

only if it is not fully compensable by monetary damages. Overstreet, 305 F.3d at 578.

Theriot has failed to assert factors that establish that he will suffer irreparable harm

in the absence of an injunction.

      Finally, in the context of a motion impacting on matters of prison

administration, the interests of identifiable third parties and the public at large

weigh against the granting of an injunction. Any interference by the federal courts

in the administration of state prison matters is necessarily disruptive. The public

welfare therefore militates against the issuance of extraordinary relief in the prison

context, absent a sufficient showing of a violation of constitutional rights. Glover v.

Johnson, 855 F.2d 277, 286-87 (6th Cir. 1988). That showing has not been made here.

      V. Recommendation

      The undersigned respectfully recommends that this Court grant Defendant Dr.

Oh’s motion for summary judgment (ECF No. 69) and dismiss Defendant Dr. Oh,

without prejudice, from this case.

      It is further recommended that the Court deny Theriot’s motions for

preliminary injunctions and temporary restraining orders (ECF Nos. 83 and 87.)




Dated: February 18, 2020                              /s/ Maarten Vermaat
                                                      MAARTEN VERMAAT
                                                      U. S. MAGISTRATE JUDGE




                                          10
Case 2:18-cv-00092-PLM-MV ECF No. 96 filed 02/18/20 PageID.822 Page 11 of 11



                               NOTICE TO PARTIES

Any objections to this Report and Recommendation must be filed and served within
fourteen days of service of this notice on you. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P.
72(b). All objections and responses to objections are governed by W.D. Mich. LCivR
72.3(b). Failure to file timely objections may constitute a waiver of any further right
of appeal. United States v. Walters, 638 F.2d 947 (6th Cir. 1981); see Thomas v. Arn,
474 U.S. 140 (1985).




                                           11
